DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 21 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 9,638,406) in view of Bärlund (US 2017/0296291).
Regarding claim 1) Liang et al. discloses a surgical light head (one or multiple light heads 2, see Fig. 1), comprising: a housing (21, see Figs. 1, 2, and 4, Col. 3; lines 30-35); a plurality of light emitting elements (multiple light clusters 23, infrared emitter 241) arranged in the housing and configured to direct light at a target region of interest; and a plurality of distance sensors (detection pairs 24; see Fig. 2, Col. 3; lines 35-50) arranged in the housing, the plurality of distance sensors are obliquely angled relative to a center line of focus of the surgical light head (see Fig. 4), wherein at least two of the distance sensors have field of views that overlap to define a common detection region of interest, wherein the common detection region of interest at least partially overlaps with the target region of interest (see Fig. 4).
However, Liang et al. is silent with respect to the distance sensor are configured to measure a distance to an object.
Bärlund a surgical light head (100, see Fig. 1), comprising: a housing (see Fig. 1); a plurality of light emitting elements (102, see Fig. 1, Para. 0044) arranged in the housing and configured to direct light at a target region of interest (e.g. 408, see Fig. 4, Para. 0058); and a plurality of distance sensors (1006, see Para. 0093, 0096) arranged in the housing (see Fig. 10), wherein the distance sensors are configured to measure a distance to an object (see Para. 0096).
Therefore, in view of Bärlund, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang et al. by including a distance sensor for measuring a distance to an object thereby the surgical light can be adjusted and angled to provide optimal illumination to the object as suggested by Bärlund. One would have been motivated to make this combination to provide an improved light that can assists the user in optimally positioning and orientating the light to ensure that the light assembly is properly angled to provide an optimal number of beams of light  into the object.

Regarding claim 2) Liang et al. further discloses the plurality of distance sensors (detection pairs 24; see Fig. 4) are mounted along a periphery of the housing (21) in a spaced relationship relative to each other (see Figs. 3 and 4).

Regarding claim 3) Liang et al. further discloses the plurality of distance sensors are evenly spaced (see Figs. 3 and 4).

Regarding claim 5) Liang et al. further discloses the plurality of distance sensors are obliquely angled relative to the center line of focus by an angle that is between 0.5 and 20 degrees (90°-78°= 12°, see Fig. 4; Col. 3; lines 43-45).

Regarding claim 8) Liang et al. further discloses the field of views are defined by cones having an opening angle that is between 5 and 40 degrees (90°-78°= 12°, see Co. 3; lines 36-45).

Regarding claim 9) Liang et al. further discloses the plurality of distance sensors (detection pairs 24; see Fig. 4) includes between five and ten distance sensors that are separate and spaced about the housing (21, see Fig. 3).

Regarding claim 21) Liang et al. further discloses the plurality of distance sensors are infrared distance sensors (emitter 241, infrared receiver 242, and see Fig. 3).

Regarding claim 60) Liang et al. discloses an inherent method of proximity detecting for a surgical light head (2, see Fig. 1), comprising: arranging a plurality of light emitting elements (multiple light clusters 23, infrared emitter 241) in a housing (21 see Fig. 3) to direct light at a target region of interest; and arranging at least two distance sensors (detection pairs 24; see Fig. 2, Col. 3; lines 38-43) to have field of views that overlap to define a common detection region of interest, wherein the common detection region of interest at least partially overlaps with the target region of interest (see Fig. 4).
However, Liang et al. is silent with respect to the plurality of distance sensors are obliquely angled relative to a center line of focus of the surgical light head.
Bärlund a surgical light head (100, see Fig. 1), comprising: a housing (see Fig. 1); a plurality of light emitting elements (102, see Fig. 1, Para. 0044) arranged in the housing and configured to direct light at a target region of interest (e.g. 408, see Fig. 4, Para. 0058); and a plurality of distance sensors (1006, see Para. 0093, 0096) arranged in the housing (see Fig. 10), wherein the distance sensors are configured to measure a distance to an object (see Para. 0096).
Therefore, in view of Bärlund, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang et al. by including a distance sensor for measuring a distance to an object thereby the surgical light can be adjusted and angled to provide optimal illumination to the object as suggested by Bärlund. One would have been motivated to make this combination to provide an improved light that can assists the user in optimally positioning and orientating the light to ensure that the light assembly is properly angled to provide an optimal number of beams of light  into the object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Liang et al. in view of Bärlund and further in view of CHEN (US 2020/0248898).
Regarding claim 6) the teachings of Liang et al. have been discussed above.
However, Liang et al. is silent with respect to a single inner distance sensor arranged proximate the center line of focus.
CHEN teaches a detector assembly (60) located at the proximate the center line of focus (see Fig. 1, Para. 0052).
Therefore, in view of CHEN, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang et al. by including a distance sensor at the proximate the center line of focus thereby the plurality of distance sensors are radially spaced relative to the inner central portion for the purpose of providing a more efficient detection system as suggested by Sattler et al. and CHEN. One would have been motivated to make this combination to provide an improved detector assembly that can be moved out from the surrounding lamp shade to eliminate the black shadow.



Claims 22, 23, 26, 36, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 9,638,406) in view of Bärlund (US 2017/0296291) and further in view of STRÖLIN (US 2018/0147020),.
Regarding claim 22) Liang et al. discloses a surgical light head (2, see Fig. 2) comprising: a housing (21, see Figs. 1, 2, and 4, Col. 3; lines 30-35) defining a center line of focus of the surgical light head; a plurality of distance sensors (detection pairs 24; see Fig. 2, Col. 3; lines 38-43); and a plurality of tilted seats (see Fig. 4, as shown in the figure the sensor 24 is integrated with the housing 21) formed on the housing and configured for supporting the plurality of distance sensors, wherein the plurality of tilted seats are obliquely angled toward the center line of focus (see Fig. 4; Col. 3; lines 43-45).
However, Liang et al. is silent with respect to the distance sensor are seated against the seats, the distance sensors are obliquely angled toward the center line of focus, wherein the plurality of tilted seats are obliquely angled toward the center line of focus
STRÖLIN teaches a plurality of distance sensors (7, see Figs. 3) are seated against the seats, the distance sensors are obliquely angled toward the center lie of focus (see Fig. 2).
Bärlund discloses a surgical light head (100, see Fig. 1) comprising: a housing defining a center line of focus of the surgical light head; a plurality of distance sensors (; see Fig. 2, Col. 3; lines 38-43); and a plurality of tilted seats (1006, see Para. 0093, 0096) formed on the housing and configured for supporting the plurality of distance sensors.
Therefore, in view of STRÖLIN and Bärlund, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG by forming the distance sensor to be seated against the seats obliquely angled toward the center lie of focus for providing shadowless illuminating lamp with brightness compensating mechanism, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 23) Liang et al. further discloses the plurality of tilted seats are molded with the housing as a single monolithic component (see Fig. 4).

Regarding claim 26) Liang et al. further discloses the plurality of tilted seats are obliquely angled relative to the center line of focus by an angle that is between 0.5 and 20 degrees (90°-78°= 12°, see Co. 3; lines 43-45).

Regarding claim 36) Liang et al. further discloses comprising a plurality of light emitting elements (multiple light clusters 23, infrared emitter 241) arranged in the housing (21) and configured to direct light at a target region of interest that defines the center line of focus, wherein the plurality of distance sensors (detection pairs 24; see Fig. 2, Col. 3; lines 38-43) are obliquely angled toward the center line of focus when seated in the tilted seats (see Fig. 4), whereby at least two of the distance sensors have field of views that overlap to define a common detection region of interest, wherein the common detection region of interest at least partially overlaps with the target region of interest.

Regarding claim 62) Liang et al. discloses a method of forming a surgical light head (2, see Fig. 2), comprising: arranging a plurality of light emitting elements (multiple light clusters 23, infrared emitter 241) in a housing; spacing a plurality of distance sensors along a periphery of the housing; and orienting the plurality of distance sensors to be obliquely angled toward a center line of focus of the surgical light head.
However, Liang et al. is silent with respect to the distance sensor are seated against the seats, the distance sensors are obliquely angled toward the center lie of focus.
STRÖLIN teaches a plurality of distance sensors (7, see Figs. 3) are seated against the seats, the distance sensors are obliquely angled toward the center lie of focus (see Fig. 2).
Bärlund discloses a surgical light head (100, see Fig. 1) comprising: a housing defining a center line of focus of the surgical light head; a plurality of distance sensors (; see Fig. 2, Col. 3; lines 38-43); and a plurality of tilted seats (1006, see Para. 0093, 0096) formed on the housing and configured for supporting the plurality of distance sensors.
Therefore, in view of STRÖLIN and Bärlund, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG by forming the distance sensor to be seated against the seats obliquely angled toward the center lie of focus for providing shadowless illuminating lamp with brightness compensating mechanism, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Claims 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Bärlund, STRÖLIN, and further in view of CHEN (US 2020/0248898).
Regarding claim 24) ZHANG further discloses the plurality of tilted seats includes a plurality of outer seats that are formed on a periphery of the housing 
However, ZHANG is silent with respect to a single inner seat formed proximate the center line of focus and the outer seats radially spaced from the inner seat.
Sattler et al. discloses the plurality of distance sensors includes a single inner distance sensor arranged proximate the center line of focus and a plurality of outer distance sensors that are radially spaced relative to the inner distance sensor. 
CHEN teaches a detector assembly (60) located at the proximate the center line of focus (see Fig. 1, Para. 0052).
Therefore, in view of Sattler et al. and CHEN, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG by including a distance sensor at the proximate the center line of focus thereby the plurality of distance sensors are radially spaced relative to the inner central portion for the purpose of providing a more efficient detection system as suggested by Sattler et al. and CHEN. One would have been motivated to make this combination to provide an improved detector assembly that can be moved out from the surrounding lamp shade to eliminate the black shadow.

Regarding claims 27-29) ZHANG further discloses plurality of distance sensor assemblies that includes a printed circuit board (21, see Fig. 1b).
However, ZHANG is silent with respect to each of the plurality of distance sensor assemblies includes a corresponding one of the plurality of distance sensors and a printed circuit board assembly, as recited in claim 27, wherein each of the plurality of distance sensor assemblies include an optical component that covers the corresponding one of the plurality of distance sensors, the optical component being matingly engageable against a corresponding one of the tilted seats and coupled to the printed circuit board assembly, wherein the corresponding one of the plurality of distance sensors is configured to transmit and receive distance sensing signals through the optical component, as recited in claim 28; further comprising an adhesive layer disposed between the optical component and the corresponding one of the tilted seats, as recited in claim 29.
Sattler et al. teaches an illuminating device (10, see Fig. 2) that includes individual light modules (20a, 20b, 20c, 20d, 20e, 20f and 20g), wherein each of these light modules (20) is provided with a plurality of illuminating means (illuminants 22) and detector (30, see Fig. 2, Para. 0049).
CHEN teaches the detector assembly (60, see Fig. 1) includes a sensor (66), an optical component (a top cover 61 that includes lens 64, see Fig. 1) that covers the corresponding one of the plurality of distance sensors, and a printed circuit board (62, see Fig. 1), wherein an LED illuminator (50) includes a circuit board (51) and a plurality of light emitting diodes (52) mounted on the circuit board (51); wherein the optical component being matingly engageable against a corresponding seat and coupled to the printed circuit board (62), wherein the corresponding one of the plurality of distance sensors is configured to transmit and receive distance sensing signals through the optical component (e.g. lens 64), as recited in claim 28.
Therefore, in view of Sattler et al. and CHEN, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG by forming each of the plurality of distance sensor assemblies to include a sensor, optical component, and printed circuit board in order to control each of the plurality of distance sensor assemblies independently. One would have been motivated to make this combination to provide an improved detector assembly that can be controlled in a desired manner.
Regarding claim using an adhesive layer to be disposed between the optical component and the corresponding one of the tilted seats, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG by including attachment means such as adhesive layer in order to fix the optical component to the seat, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to use predictable solutions such as adhesive layer for mounting the optical component to the seat.
Allowable Subject Matter
Claim(s) 7, 25, 32-34, 42-46, 49, 55, and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest comprising an annular shape first lens that has a rotation axis, wherein the housing includes a housing cover including a cavity within which the annular shape first lens is rotatable about the rotation axis, wherein the housing cover includes a second lens, and wherein the outer distance sensors are arranged radially outwardly relative to the annular shape first lens and the second lens, as recited in claims 7 and 25.
The prior art taken as a whole does not show nor suggest comprising a plurality of locating posts that are formed on the plurality of tilted seats and engageable with a corresponding one of the plurality of distance sensor assemblies, as recited in claims 32 and 49.
Response to Arguments
Applicant's arguments filed 10/31/2022 have been considered but are moot because a new basis of rejection is being applied in response to the applicant's amendment to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875